 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   MAURICE HAMPTON,                        )   Case No. CV 18-3702-R (FFM)
                                             )
11                      Petitioner,          )   ORDER ACCEPTING FINDINGS,
                                             )   CONCLUSIONS AND
12         v.                                )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   HUNTER ANGLEA,                          )
                                             )
14                      Respondent.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the attached Report and Recommendation of United States Magistrate Judge
18   (“Report”), and the objections to the Report. Good cause appearing, the Court concurs
19   with and accepts the findings of fact, conclusions of law, and recommendations
20   contained in the Report after having made a de novo determination of the portions to
21   which objections were directed.
22         IT IS ORDERED that judgment be entered dismissing the Petition with prejudice.
23
24   DATED: November 29, 2018
25
26                                                        MANUEL L. REAL
27                                                     United States District Judge

28
